DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Response to Arguments
Applicant's arguments filed 03 March 2022 have been fully considered but they are not persuasive.
With respect to independent claim 7, Applicant argues that “the microcontroller circuits 2501-250n of Mathuriya is not equivalent to the ‘the compute circuitry of respective processing elements are configurable to perform a respective computation’ as recited in Claim 7.”  Specifically, Applicant argues that the microcontroller circuits 250 do not perform computations and instead configure the respective SRAM array 240 to perform computation operations.  However, the Examiner respectfully disagrees.  Mathuriya teaches that the microcontroller circuitry, which is included within the pipelined SRAM arrays, uses logical operations (e.g. AND/NOR) performed directly on bit lines in order to cause each of the SRAM arrays to perform various mathematical operations (add, multiply, reduction, etc.) of a layer of a multi-layer neural network (Mathuriya; Paragraph [0024]).  Since microcontroller circuitry is included within each SRAM array, the Examiner submits the wording of Mathuriya suggests that the performance of simple logical operations by the microcontroller circuitry on the bit lines has the appearance of the SRAM array, as a whole, performing the various mathematical operations.  For example, if the SRAM array 240 is considered to be a “black box,” input data is input into the box, one or more mathematical operations are performed on the input data inside the black box, and output data is output from the black box.  The Examiner contends that paragraph [0024] Mathuriya is stating that the mathematical operations performed by the SRAM array are a result of the simple logical operations performed directly on the bit lines by the microcontroller circuitry 250.  Therefore, the Examiner submits that the microcontroller circuitry 250 of Mathuriya does indeed perform a respective computation, as required by independent claim 7.
Additionally, assuming arguendo that the microcontroller circuitry 250 does not perform the various mathematical operations of the SRAM array 240, the Examiner submits that some circuitry within the SRAM array 240 must be performing the mathematical operations.  SRAM itself is not capable of performing mathematical operations, as SRAM is merely a volatile memory which uses flip-flops to store bits.  Therefore, some circuitry, whether it be the microcontroller circuitry 250 or not, must be present within each SRAM array 240 in order for each SRAM array 240 to perform various mathematical operations.  Claim 7 merely requires the compute circuitry be configurable to perform a respective computation.  Therefore, the circuitry within each SRAM array 240 which performs the various mathematical operations, be it the microprocessor circuitry 250 or some other circuitry, meets all the limitations of the claimed compute circuitry.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 – 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0056885 (hereinafter Mathuriya) in view of US Patent Application Publication No. 2019/0103162 (hereinafter Asnaashari).
As per claim 7, Mathuriya teaches a processor comprising: a plurality of processing elements (Mathuriya; Figure 2 Items 2501 – 250n) of a monolithic integrated circuit (Mathuriya; Figure 2 Item 130), wherein: each processing element includes a processing circuitry (Mathuriya; Figure 2 Items 2501 – 250n) and a memory circuitry (Mathuriya; Figure 2 Items 2401 – 240n), the compute circuitry of respective processing elements are configurable to perform a respective computation (Mathuriya; Paragraphs [0024] and [0053]) (See “Response to Arguments” presented above); the memory circuitry of respective processing elements are configurable to store a respective set of weights or kernel functions (Mathuriya; Paragraphs [0027], [0028], and [0059]); and the plurality of processing elements are configurable to pass data between processing elements (Mathuriya; Paragraph [0059]).
Mathuriya does not teach wherein the memory circuitry is a non-volatile memory circuitry.
However, Asnaashari teaches a processing system in which the memory circuitry is a non-volatile memory circuitry (Asnaashari; Figure 2 Item 104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mathuriya to include the non-volatile memory because doing so allows for reduced power consumption, higher memory density, and improved performance (Asnaashari; Paragraph [0007]).

As per claim 8, Mathuriya also teaches wherein the plurality of processing elements include processors selected from the group consisting of central processing units (CPU), graphics processing units (GPU), tensor processing units (TPU), artificial intelligence (AI) accelerators (Mathuriya; Paragraph [0204]), and memory processing units.

As per claim 9, Asnaashari also teaches wherein the non-volatile memory circuitry includes memory selected from the group consisting of resistive random-access memory (ReRAM) (Asnaashari; Figure 2 Item 104), magnetic random-access memory (MRAM), Flash memory (FLASH), and phase change random access memory (PCRAM).

As per claim 10, Mathuriya also teaches wherein the one or more compute circuitry of the plurality of processing elements are configurable to perform computation operations of a compute model (Mathuriya; Paragraphs [0006], [0024], and [0076]).

As per claim 11, Mathuriya also teaches wherein the compute circuitry of the plurality of processing elements are configurable to pass the data between processing elements based on computation operations of the compute model (Mathuriya; Paragraphs [0024] and [0027]).

As per claim 12, Mathuriya also teaches wherein the non-volatile memory circuitry of the plurality of processing elements are configurable to store the respective set of weights or kernel functions based of the compute model (Mathuriya; Paragraphs [0027], [0028], and [0059]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0056885 (hereinafter Mathuriya) in view of US Patent Application Publication No. 2019/0103162 (hereinafter Asnaashari) and further in view of US Patent No. 10,410,098 (hereinafter Nealis).
As per claim 13, Mathuriya in combination with Asnaashari teaches the system as described per claim 12 (see rejection of claim 12 above).
Mathuriya in combination with Asnaashari does not teach data links configurable to couple the plurality of processing elements based on edges of the compute model.
However, Nealis teaches a computing system in which a compute model includes nodes and edges describing computations and data transfers, respectively (Nealis; Col 23 Lines 29 – 49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Mathuriya in combination with Asnaashari to include the edges in the compute model because doing so allows for specializing the model for a specific problem (Nealis; Col 23 Lines 50 – 52).

Allowable Subject Matter
Claims 1 – 6 and 14 – 20 are allowable. 
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1 – 6 and 14 – 20 are allowable because the prior art of record fails to teach or suggest alone or in combination wherein results of one or more computations performed by one or more of the compute circuitry is passed as operands to one or more other of the plurality of compute circuitry to perform one or more other computations without the results of the one or more computations being written to the one or more non-volatile memory circuits, as required by independent claims 1 and 14, in combination with the other claimed limitations (emphasis added).  Support for the above limitation can be found at least in paragraph [0018] of the originally filed specification.  The prior art of record teaches passing operands from one compute circuit to the next in a pipeline system, but does not teach the operands not being written to the one or more non-volatile memory circuits, as required by independent claims 1 and 14.
Claims 2 – 6 and 15 – 20 are also allowable because of their dependence, either directly or indirectly, upon one of allowable independent claims 1 or 14.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/               Examiner, Art Unit 2181                                                                                                                                                                                         
/Farley Abad/               Primary Examiner, Art Unit 2181